Exhibit 10.24

May 4, 2007

Hand Delivered

Personal and Confidential

Catherine Hunt Rundle

 

  Re: Separation Agreement

Dear Kate:

This letter sets forth our mutual agreement (the “Agreement”) with respect to
the terms of your transition from employment with MIPS Technologies, Inc. (“MIPS
Technologies” or “Company”), and upon your signature, constitutes the Agreement
between you and MIPS Technologies relating to this separation. Accordingly, it
is understood and agreed as follows:

1. (a) You will resign any position you may hold as an employee, officer or
director of the Company or of any subsidiary or affiliate of the Company. In
this regard, you agree to execute documents evidencing such resignations as are
required by local laws and as reasonably requested by the Company.

(b) You agree to continue employment with MIPS Technologies until May 18, 2007
(the “Separation Date”), and to continue to perform fully your responsibilities
to the Company during that period. The Company shall provide to you, subject to
all customary withholdings, your salary through and including the Separation
Date.

(c) On the Separation Date, the Company will pay your vacation balance that has
accrued through and including the Separation Date, if any. You will not be
eligible for any payment under the FY07 Executive Bonus Plan or any other
Company Bonus Plan.

2. In order to assist you in making this transition and in consideration of your
execution of and compliance with the terms of this Agreement, the Company shall
provide to you, subject to all customary withholdings, a lump sum payment of six
months of salary (the “Separation Payment”) based on your current rate of pay,
subject to all customary withholdings. Depending upon when you sign this
Agreement, you will receive the payment provided in this Section 2 and in
Section 3 below between eight (8) and fourteen (14) days after you return an
executed original of this Agreement or on your Separation Date, whichever is
later.

3. You and your eligible dependents currently enrolled, will continue to be
eligible for Company benefits through the end of the month of the Separation
Date. The Company will also provide to you the full cost of the COBRA premium
for the six months thereafter. It is understood and agreed that you will be
responsible for election and payment of any COBRA



--------------------------------------------------------------------------------

May 4, 2007

Page 2

 

benefit continuation after your Separation Date. You will receive separate
information regarding your rights to continue your health coverage through
COBRA.

4. Effective on your Separation Date your site access privileges will end and
your services will no longer be required. On or before your Separation Date, you
will attend an exit interview with Human Resources and you shall return all
confidential and/or proprietary information of the Company in your possession,
access card keys, identification badges and any Company equipment loaned to you.
You also agree to sign and comply with the Employment Termination Certificate,
attached hereto as Exhibit A.

5. If you choose not to sign this Agreement, you understand that no Separation
Payment as provided in Section 2 and no payment for COBRA premiums as provided
in Section 3 will be due to you after the Separation Date.

6. Other than the items set forth herein and other than any and all rights you
may have under the Company 401(k) and stock plans, under its insurance plans for
directors and officers, and under your indemnification agreement with the
Company, you have no expectation of, and shall make no other claims for payment,
benefits or any other compensation from MIPS Technologies. You acknowledge that
the Separation Payment provided herein is in addition to wages and other
compensation or benefits due for the period prior to the Separation Date, and is
provided in consideration of the release of all claims provided by you herein.

7. You represent that you do not have pending against the Company or any
employee, agent, official, or director of the Company any claim, charge, or
action in or within any federal, state, or local court or administrative agency.
And, further you agree, to the extent necessary to effectuate the provisions of
this Agreement, within seven (7) days after the execution of this Agreement, to
cause to be dismissed, withdrawn or discontinued all complaints or proceedings
instituted by you against the Company with any state or federal administrative
agency or judicial body, with copies of relevant documents delivered to the
Company within the same time period.

8. The Company represents that other than the consolidated derivative litigation
titled In re MIPS Technologies, Inc. Derivative Litigation, it has no knowledge
of any such claim, charge or action having been filed or intended to be file
against you, nor does it know of any hearing, inquiry or investigation relating
to you.

9. The Company agrees that to the best of its knowledge your separation from the
Company will not alter the terms of the Fenwick & West engagement letter of
March 5, 1007 relating to the In re MIPS Technologies, Inc. Derivative
Litigation, as that letter applies to you and that the representation of you
will continue under the terms described in the letter. You agree, on behalf of
yourself and your successors, heirs, assigns, attorneys, agents, and
representatives, and each of them, to unconditionally and forever release, and
discharge MIPS Technologies and its subsidiaries, officers, directors,
employees, attorneys, agents, successors, assigns and representatives, and each
of them, of and from any and all debts,



--------------------------------------------------------------------------------

May 4, 2007

Page 3

 

claims, liabilities, demands and causes of action of every kind, nature and
description, including but not limited to, any claim under federal, state or
local employment discrimination law (excepting any claims based on the Federal
Age Discrimination in Employment Act which are specifically covered in
Section 10 herein) or other law which you may have or could assert against MIPS
Technologies as of the date of your signing of this Agreement.

10. It is further understood and agreed that as part of the consideration and
inducement for the execution of this Agreement, you specifically waive the
provisions of section 1542 of the California Civil Code, which reads as follows:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

Notwithstanding the provisions of section 1542, and for the purpose of
implementing a full and complete release and discharge of MIPS Technologies, you
expressly acknowledge that this Agreement is intended to include in its effect,
without limitation, all the claims described herein, whether known or unknown,
and that this Agreement contemplates the extinction of any and all such claims,
including claims for attorneys’ fees. The release in Sections 9, 10 and 11
herein does not extend to those rights which as a matter of law cannot be
waived, including but not limited to unwaivable rights you may have under the
California Labor Code and any and all other rights of indemnity which you may
have, under statute, contract, or otherwise, the Company and you acknowledging
that the Indemnification Agreement of February 21, 2006, between you and the
Company, shall continue in full force and effect notwithstanding the release
herein. Also excepted from this release are your rights under the Company’s
401(k) and stock plans, and its directors’ and officers’ insurance plans.

11. (a) In addition to the general and specific release and waiver of claims
contained above, you specifically waive any rights or claims you may have under
the Age Discrimination in Employment Act (“ADEA”).

(b) By your agreement to this waiver and release, you waive all rights and any
claims you may have at the time of the execution of this Agreement against the
Company, its directors, officers, employees or successors based on the ADEA.

(c) You have up to twenty-one (21) days from receipt of this Agreement to accept
the terms of this Section 11 by signing and returning an executed original of
this Agreement to the Company, although you may accept it at any time within
those twenty-one (21) days. You are advised to consult with your own personal
legal counsel should you have any questions about the Agreement.

The provisions of this Section 11 will not become effective or enforceable until
seven (7) days following the date you sign and return it. During that seven
(7) day period, you may



--------------------------------------------------------------------------------

May 4, 2007

Page 4

 

rescind the Agreement by notifying me or my designee, in writing, that you no
longer wish to enter into the Agreement, in which event the Company shall have
seven (7) days to rescind this Agreement. If you do not rescind this Agreement,
the eighth day after the date of your acceptance will be the “effective date” of
the provisions of Section 11 of this Agreement.

12. You acknowledge that, because of your position with the Company, you have
specific knowledge of many types of information which is proprietary to the
Company, including without limitation, its current and planned technology; it’s
current and planned corporate strategies; strategic customers and business
partners; and the identify, skills and interests of its employees. You agree to
keep and treat all such proprietary information as confidential in accordance
with your obligations to MIPS Technologies under the Confidential Information
and Inventions Agreement signed by you, wherein you agreed to keep and treat all
proprietary information as confidential and these obligations survive your
termination of employment with MIPS Technologies.

13. You agree that from the date of this Agreement through the twelve-month
period following the Separation Date, you shall not directly or indirectly
solicit or influence any person in the employment of the Company or an
affiliated entity to (i) terminate such employment, or (ii) accept employment or
enter into any consulting arrangement with any entity other than the Company or
any affiliated entity. In addition, for the twelve-month period following the
Separation Date, you shall not directly or indirectly interfere with the
customers, suppliers, clients or business of the Company or any affiliated
entity in any manner.

14 All prior agreements, understandings, oral agreements and writings relating
to this matter are expressly superseded hereby and are of no further force and
effect.

15. The above provisions are severable. If a court of competent jurisdiction
rules that any provision of this Agreement is invalid or unenforceable, the
court’s ruling will not affect the validity and enforceability of the other
provisions of this Agreement.

16. You declare and represent that no promise, inducement or other agreement not
expressly contained in this Agreement or referred to in this Agreement, has been
made conferring any benefit upon you; and that this Agreement contains the
entire agreement between the parties with respect to any benefit conferred upon
you.



--------------------------------------------------------------------------------

May 4, 2007

Page 5

 

17. This Agreement is entered into and governed by the laws of the State of
California.

To accept this Agreement, please sign and date this Agreement at the designated
place below and return it to me.

We wish you much success in your future endeavors.

Sincerely,

/s/ SANDY CREIGHTON

Sandy Creighton

VP Human Resources & Corporate Administration

 

By signing this Agreement, I acknowledge that I have had the opportunity to
review this Agreement carefully; that I understand the terms of the Agreement;
and I voluntarily agree to them.

 

Signature:     /S/ CATHERIN HUNT RUNDLE   Catherine Hunt Rundle Date:   5-4-07  



--------------------------------------------------------------------------------

EXHIBIT A

EMPLOYMENT TERMINATION CERTIFICATE

I, Catherine Hunt Rundle, hereby certify that as part of my separation from MIPS
Technologies, Inc. and/or its subsidiaries, branch offices, affiliates,
successors or assigns (collectively, “MIPS”), I have been reminded of my ongoing
obligation to MIPS to avoid work which conflicts with my continuing obligations
to MIPS, including obligations to (1) not disclose confidential information of
MIPS and (2) not to use such confidential information except for the benefit of
MIPS. I further certify that I have returned all materials, including (but not
limited to) documents (in any form, such as paper or electronic) devices,
records, data, notes, reports, proposals, agreements (in draft and final form),
lists, correspondence, specifications, drawings, blueprints, and/or
reproductions of any such items, belonging to MIPS, licensed to MIPS and/or
received from MIPS, including (but not limited to) all materials prepared by me
during the course of my employment by MIPS. I acknowledge that I am not
authorized to remove any such materials (including copies) or other property
from MIPS’ premises.

I further certify that I have complied with all the terms of the Confidential
Information and Inventions Agreement signed by me and dated February 21, 2006,
including the reporting of any inventions, conceived or made by me (solely or
jointly with others) covered by that agreement. In the event there is any
conflict between this Employment Termination Certificate and the Confidential
Information and Inventions Disclosure Agreement and the Separation Agreement
entered on May 4, 2007, the terms of the Confidential Information and Inventions
Disclosure Agreement and the Separation Agreement shall control.

I further agree that I will comply with all of the terms of the Confidential
Information and Inventions Agreement including, but not limited to, holding in
strictest confidence any confidential information of MIPS. I will preserve as
confidential all trade secrets of MIPS, including (but not limited to) all
confidential products, processes, know-how, designs, formulas, developmental or
experimental work, computer programs, databases, other original works of
authorship, employee and customer lists, business plans, financial or
organizational information or other subject matter pertaining to any business of
MIPS or any of its clients, customers, consultants or licensees. I further
acknowledge that information regarding MIPS employees including without
limitation organizational charts, employee compensation and other benefits
offered to employees constitute valuable trade secrets of MIPS, and that use of
such would constitute a violation of MIPS’ rights, which rights survive my
termination of employment.

I understand that courts have classified employees and their identities as
valuable corporate assets and in the same category as confidential privileged
information. Accordingly, I have an obligation not to use or disclose to others
the names of MIPS employees for recruitment purposes or to use my special
knowledge of organization structure, employee capabilities or identities for
such purposes. I agree that, for twelve months following the effective date of
termination of my employment with MIPS, I will not directly or indirectly
solicit, induce, recruit, hire or encourage any of the employees of MIPS to
leave their employment either for employment by myself or by any other person or
entity.

BY MY SIGNATURE BELOW, I ACKNOWLEDGE THAT I HAVE READ AND UNDERSTAND THIS
EMPLOYMENT TERMINATION CERTIFICATE.

 

Catherine Hunt Rundle           Employee Name             /s/    CATHERINE HUNT
RUNDLE     May 17, 2007     Employee Signature     Date   WITNESS:      
/s/    TRISH LEEPER     May 17, 2007         Date  

 

Name (Print):     TRISH LEEPER  